Citation Nr: 0216290	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a claim of service 
connection for hypertension was denied.

The veteran failed to report to personal hearing, which was 
scheduled at the RO in March 2001.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

Residuals of hypertension were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  In addition, certain disorders - such as 
cardiovascular-renal disease, including hypertension -- may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Hypertension

The veteran contends that he currently suffers from 
hypertension as a result of his active service, and that 
service connection for his cardiovascular disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for hypertension must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for hypertension.  The 
private treatment records from September 1982 show an 
impression of "HCV disease (labile)" and a blood pressure 
reading of 140/100.  A cardiograph report from June 1984 
shows a blood pressure reading of 150/120.  An April 1988 
treatment record notes a blood pressure reading as 158/88.  
Records from a private physicians dated list the veteran's 
blood pressure as 134/90 in July 1996, 134/80 in August 1998, 
and 136/84 in July 1999.  However, the treatment records 
submitted by the veteran do not provide an opinion as to 
whether the veteran's cardiovascular disability is due to 
service. 

An April 2002 VA examination report shows the veteran's 
complaints of a history of hypertension.  The examiner stated 
that the veteran's hypertension started in 1984 when his 
blood pressure was recorded as 150/85.  The examiner also 
noted that prior to 1984 the veteran had normal blood 
pressure readings of 120/70 in 1981.  The April 2002 
examination report states that since 1984, the veteran had 
experienced symptoms like back and neck pain which radiates 
toward his head leading to a headaches as well as mild visual 
changes with pain coming from the back of his eyes due to 
hypertension.  Finally, the examiner opined that the 
veteran's residuals of hypertension are not related to his 
military service.      

The Board acknowledges the veteran's complaints of residuals 
of hypertension.  The veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the relationship between active military 
service and his current residuals of hypertension.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current complaints of 
hypertension.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
Competent medical evidence is considered more probative than 
competent lay evidence.

Competent medical evidence of record does not show that the 
veteran's hypertension is etiologically related to his period 
of active service.  Service medical records do not reflect 
that the veteran suffered from residuals of hypertension 
while in service.  Hypertension was not shown to a degree of 
10 percent disabling within the initial post-service year, 
and, therefore, cannot be presumed to have been incurred 
during service.  Private treatment records do not provide any 
competent medical evidence that the veteran's current 
disability is attributable to his period of active military 
service.  In the April 2002 VA examination report, the 
examiner specifically stated that the veteran's residuals of 
hypertension began years after separation from service and 
were not related to service.  Consequently, the veteran's 
claim of service connection for hypertension must be denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for hypertension.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in August 2001, which notified the veteran of the type 
of evidence necessary to substantiate his claim.  It also 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Service connection for hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

